

117 HR 5164 IH: Prohibiting Assistance to the Taliban Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5164IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Gimenez (for himself, Mr. Cawthorn, Miss González-Colón, Ms. Malliotakis, Mr. Budd, Mr. Biggs, Mr. Good of Virginia, Mr. Guest, Mr. Carter of Georgia, and Ms. Tenney) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit Federal assistance from being made available to the Taliban, and for other purposes.1.Short titleThis Act may be cited as the Prohibiting Assistance to the Taliban Act. 2.Prohibition on Federal assistance to the TalibanNotwithstanding any other provision of law, no Federal funds may be made available in the form of foreign assistance—(1)to the Taliban;(2)to any person that the Secretary of State reasonably believes would fail to prevent such assistance from being made available to or for the benefit of the Taliban; or(3)that has the effect of benefitting or otherwise supporting terrorist activities by the Taliban.